—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 20, 1999, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing, and otherwise affirmed.
As the People concede, defendant was deprived of his right to counsel at sentencing when the court, at a prior appearance, granted his request to represent himself without making any inquiry into his ability to do so and his understanding of the risks inherent therein (see, People v Smith, 92 NY2d 516). Accordingly, defendant is entitled to a remand for resentencing with the assistance of counsel, including assistance with any applications that may be appropriate, or, with a proper inquiry in the event that defendant again chooses to represent himself. Concur — Rosenberger, J. P., Tom, Lerner, Rubin and Friedman, JJ.